                  1   EMPLOYMENT LAWYERS GROUP
                      Karl Gerber (SBN 166003)
                  2   Ann Guleser (SBN 210790)
                      13418 Ventura Boulevard
                  3   Sherman Oaks, California 91423
                      Telephone:    (818) 783-7300
                  4   Facsimile:    (818) 995-7159
                      Email:        aguleser@emplaw.net
                  5
                      Attorneys for Plaintiff
                  6   BALWINDER SINGH
                  7   OGLETREE, DEAKINS, NASH, SMOAK &
                      STEWART, P.C.
                  8   JOHNNIE A. JAMES, CA Bar No. 144091
                      johnnie.james@ogletree.com
                  9   MINH P. NGO, CA Bar No. 302230
                      minh.ngo@ogletree.com
                10    400 South Hope Street, Suite 1200
                      Los Angeles, California 90071
                11    Telephone:    213-239-9800
                      Facsimile:    213-239-9045
                12
                      Attorneys for Defendant
                13    IKEA DISTRIBUTION SERVICES, INC.
                14                                 UNITED STATES DISTRICT COURT
                15                                EASTERN DISTRICT OF CALIFORNIA
                16

                17    BALWINDER SINGH, an individual               Case No. 1:20-cv-00975-NONE-JLT

                18                  Plaintiff,                     JOINT STIPULATION OF DISMISSAL
                                                                   WITH PREJUDICE OF PLAINTIFF’S
                19           v.                                    THIRD CAUSE OF ACTION FOR
                                                                   INTENTIONAL INFLICTION OF
                20    IKEA DISTRIBUTION SERVICES, INC.;            EMOTIONAL DISTRESS; [PROPOSED]
                      and DOES 1 through 100 inclusive,            ORDER
                21                                                 (Doc. 23)
                                    Defendants.
                22

                23

                24

                25

                26
                27

                28
                                                                                 Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF PLAINTIFF’S THIRD CAUSE OF ACTION
close 3rd cause of
action.Singh.NONE               FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; [PROPOSED] ORDER
.JLT
                      1                                              STIPULATION
                      2          Plaintiff Balwinder Singh (“Plaintiff”) and defendant IKEA Distribution Services, Inc.

                      3   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of record

                      4   submit the Joint Stipulation Of Dismissal With Prejudice Of Plaintiff’s Third Cause Of Action For

                      5   Intentional Infliction Of Emotional Distress, hereby stipulate and agree as follows:

                      6          WHEREAS, on May 12, 2021, Magistrate Judge Jennifer L. Thurston issued her Findings

                      7   and Recommendations Granting Defendant’s Motion to Dismiss, recommending that Plaintiff be

                      8   given leave to file a First Amended Complaint. (Doc. No. 20.)

                      9          WHEREAS, on June 11, 2021, Plaintiff filed his First Amended Complaint (“FAC”)

                10        amending his claim for intentional infliction of emotional distress, the Third Cause of Action in

                11        Plaintiff’s FAC. (Doc. No. 21.)

                12               WHEREAS, on June 15, 2021, the Court issued the Order Adopting in Full the Findings

                13        and Recommendations Granting Defendant’s Motion to Dismiss (the “Order”), ordering that

                14        Plaintiff’s FAC, which was prematurely docketed on June 11, 2021, be deemed filed as of the date

                15        of entry of the Order and that Defendant’s response be due 21 days after the date of entry of the

                16        Order. (Doc. No. 22.)

                17               WHEREAS, on June 22, 2021, Defendant notified Plaintiff that it intended to seek

                18        dismissal of the Third Cause of Action of Plaintiff’s FAC for intentional infliction of emotional

                19        distress because the FAC fails to plead sufficient facts on which relief may be granted.

                20               WHEREAS, following the Parties’ meet and confer, on June 28, 2021, counsel for Plaintiff

                21        notified Defendant that Plaintiff agreed to dismiss the Third Cause of Action of Plaintiff’s FAC for

                22        intentional infliction of emotional distress.

                23               THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the

                24        Parties as follows:

                25               Plaintiff and Defendant, by and through their counsel, stipulate and agree that the Third

                26        Cause of Action of Plaintiff’s FAC for intentional infliction of emotional distress be dismissed with

                27        prejudice.

                28
                                                                     1               Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF PLAINTIFF’S THIRD CAUSE OF ACTION
close 3rd cause of
action.Singh.NONE                   FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; [PROPOSED] ORDER
.JLT
                      1         IT IS SO STIPULATED.
                      2                                                Respectfully submitted,
                      3   DATED: June 28, 2021                         EMPLOYMENT LAWYERS GROUP
                      4

                      5
                                                                       By: /s/ Ann Guleser (as authorized on 6/28/2021)
                      6                                                    Karl Gerber, Esq.
                      7                                                    Ann Guleser, Esq.

                      8                                                Attorneys for Plaintiff
                                                                       BALWINDER SINGH
                      9
                10

                11        DATED: June 29, 2021                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                                      STEWART, P.C.
                12

                13

                14                                                    By: /s/ Minh P. Ngo
                                                                          Johnnie A. James
                15                                                        Minh P. Ngo
                16                                                    Attorneys for Defendant
                                                                      IKEA DISTRIBUTION SERVICES, INC.
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
                                                                     2               Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF PLAINTIFF’S THIRD CAUSE OF ACTION
close 3rd cause of
action.Singh.NONE                   FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; [PROPOSED] ORDER
.JLT
                      1                                         [PROPOSED] ORDER
                      2           The parties have stipulated to dismiss the third cause of action with prejudice. (Doc. 23)
                      3   Accordingly, the Court accepts the stipulation and DIRECTS the Clerk of Court to close this action
                      4   as to the third cause of action.
                      5
                          IT IS SO ORDERED.
                      6

                      7       Dated:     June 29, 2021                            _ /s/ Jennifer L. Thurston
                                                                        CHIEF UNITED STATES MAGISTRATE JUDGE
                      8
                                  .
                      9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
                                                                     3               Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF PLAINTIFF’S THIRD CAUSE OF ACTION
close 3rd cause of
action.Singh.NONE                   FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; [PROPOSED] ORDER
.JLT
